 TRIWAY MFG., INC.TriwayManufacturing,Inc.andInternational UnionofMachinists&AerospaceWorkers,DistrictLodge 69,AFL-CIO. Case 19-CA-4101September 9. 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSBROWN AND ZAGORIAOn July 9, 1969, Trial Examiner Robert L. Piperissued his Decision in the above-entitled proceeding,finding that the Respondent had engaged in and wasengaging in certain unfair labor practices andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. Thereafter,theRespondent filed exceptions to the TrialExaminer's Decision and a brief in support thereof.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in this case, and hereby adopts thefindings, conclusions,' and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended,theNational LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that the RespondentTriwayManufacturing,Inc.,Maryville,Washington,itsofficers.agents,successors,and assigns,shall take the action setforth in the Trial Examiner'sRecommended Order'These findings and conclusions are based,in part, uponthe credibilitydeterminations of the Trial Examiner,to which Respondent inferentiallyexceptsOn the basis of our own careful review of the record,we concludethat the Trial Examiners credibility findings are not contrary to the clearpreponderance of all the relevant evidenceAccordingly,we find no basisfor disturbing those findingsStandard Dry Wall Products.Inc .91 NLRBX44, enfd 118F 2d 362 (C A 3)TRIAL EXAMINER'S DECISIONS1 ATEMLNT OF "I HE CASEROBERT L.IPIPER, Trial ExaminerThis proceeding,under Section 10(b) of the National Labor Relations Act,asamended.was heard at Seattle,Washington, onJanuary 9, 1969, pursuant to due notice The complaint.which was issued on November 7, 1968,2 on a charge filedAugust 5 and amended August 26 and October 22, allegedinsubstance that Respondent engaged in unfair labor371practices proscribed by Section 8(a)(1) and (3) of the Actby specified acts of interference, restraint, and coercionand discriminatorily discharging EldonG.Cook, anemployeeRespondent's answer denied the alleged unfairlabor practicesThe General Counsel and Respondentfiled briefs.Upon the entire record in the case and from myobservation of the witnesses, I make the followingFINDINGS OF FAC-11.JURISDICTIONAL FINDINGSRespondent is a California corporation engaged in themanufacture of aircraft components at its plant inMarysville,WashingtonRespondent annually purchasesand receives directly from sources outside the State ofWashington goods and supplies valued in excess of$50,000 and sells and ships products valued in excess of$50,000directlytocustomers outside the State ofWashington. Respondent admits, and I find, that it is anemployer engaged in commerce within the meaning ofSection 2(2). (6), and (7) of the Act.IL THE LABORORGANIZATION INVOLVEDInternationalUnionofMachinists& AerospaceWorkers, District Lodge 69, AFL-CIO (hereinafter calledthe Union), is a labor organization within the meaning ofSection 2(5) of the Act.111.THE UNi AIR LABOR PRAC1ICESA. Introduction and IssuesIn early May, after a layoff by Respondent, the Unioncommenced organizational activities among Respondent'semployees. The Union's only employee organizer in theplantwas Eldon G. Cook On August 3, Respondentdischarged Cook.The issues, as framed by the pleadings, are interference,restraint,andcoercionbyinterrogatingemployeesconcerning Cook's union activities and discrimination bydischarging Cook because of his activities on behalf of theUnion.B.Chronology of EventsOn or about May I. Respondent laid off some 50employees without observing seniorityAs a result, theremaining employees became interested in some form oforganization to represent their interests, and one of themproposed a grievance committee. Because the originalmeeting of this proposed committee was scheduled at thehome of a brother of Randall I- Taylor. Respondent'sgeneral foreman of the second or night shift, most of theemployees did not attend and the proposal died for lack ofsupport. Shortly thereafter Cook, who had been a memberof the Union for some years prior to his employment byRespondent in December 1966, was asked by the Union ifhe would assist it in organizing Respondent's employees.Cook accepted and was the Union's only in-plantorganizerRespondent's production department was divided intothree sections, each headed by a foreman, who in turnwere under Taylor, the general foreman in charge ofAll dates hereinafter refer to 1968 unless otherwise indicated178 NLRB No. 57 372DECISIONS OF NATIONAL LABORRELATIONS BOARDproduction.Cook and Taylor were employed on thesecond or night shift from 5:30 p.m to 4 a.m. In earlyMay, Cook began talking to the other employees aboutthe advantages of joining the Union, primarily duringcoffee and other break periods. At the outset, he askedTaylor for permission to distribute union literature andauthorization cards at the plant. Taylor replied that Cookcould as long as he did not do so on company time. Cookkept the union literature and cards he distributed on topof his open toolbox, readily visible to all. One eveningearly in May, Cook for the first and only time discussedtheUnion with two other employees during workinghours. Shortly thereafter he observed them talking to theirforeman. The same evening, Taylor asked Cook if he hadbeen talking about the Union in the shop. Cook repliedthat he had. Taylor informed Cook that he could not doso on company time. Cook replied that he would not doso again, and the record establishes that he never did.Respondent had no published rule on the subject oftalkingorsoliciting,andCook testified,withoutcontradiction, that prior thereto as a privilege Respondenthad customarily permitted the employees to talk and visit.Shortly after Cook began his union organizationalefforts he approached Harold Wilson and a number ofother employees about the Union during a break. Wilson,who had been a machinist for more than 30 years, repliedthat he was not interested and intended to remain strictlyneutralFrom May to Cook's discharge on August 3, heregularly discussed the advantages of the Union with hisfellow employees in the plant during coffee and otherbreaks, and frequently distributed union literature andauthorization cards before and after work at the plantentrances.Early in June, Taylor began interrogatingemployees concerning the union activities, including whowas signing authorization cards and who was obtainingthe signatures. On June 3, Respondents put into effect ageneral pay raise of 30 cents an hour for all productionemployees.During June and July, Taylor interrogatedWilson several times each week about such unionactivities.Although Taylor first testified that he had neverinterrogatedanyemployeesabouttheUnion,oncross-examinationheadmittedinterrogatingWilsonseveral times a week about union activities, who wassigning authorization cards, who was getting them signed,and Cook's union activities. Taylor asked a group ofemployees, includingWilson, if they knew that Cook wasactive in organizing for the Union. They admitted thatthey did Taylor warned them that Cook would be fired ifhe was caught engaging in such activities. Taylor also toldthem that Cook, because he was an older man and had apension, did not care if he was fired for union activity, hislife had already been lived, and he was unconcerned aboutthe younger men who had to depend on their jobs. Taylorfurther told them that Cook was organizing for the Unioninorder to become a union steward. James Johnson,Wilson's foreman, informed Wilson that if the Union gotinthe traineeswouldmakemuch less money andRespondent would reduce its overtime to a minimum. Theemployees were working 58 hours a week at that time.On June 12, the Union held an organizational meetingat the local American Legion ball, which was attended byapproximately 14 employees, including Cook, GeneralForeman Taylor, and Colin Sweeney. an employee whowas a machine parts inspector for Respondent. Taylor andSweeney refused to , sign the attendance roster whenrequestedby the Union. Cook continued his unionorganizational activities on his own time. On August 1shortly before the night shift began, an employee askedCook how theunionorganization was doing. Cook repliedthat itwas doingfineand with a few more cards theUnion would be able to file foran election.The employeerefusedto signa card. A few minutes later Cook observedtwo signstaped to an air hose, reading- "Cook forSteward" and "Vote for Cook All the Way." Later thatevening,Cook observed a poem posted on the bulletinboard near the inspection department. It was printed inlarge letters on the blank side of a company form calledthe "First Article Inspection Report." The firstsentenceread: "Eldon Cook is a Union Fink," and without goingintodetails, its general tenor was that the employeeswould lose their jobs if the Uniongot in.About fourhours later, Cook removed the poem from the bulletinboard and, when the shift ended, checked theprintingagainst some availablesamples,because he suspected thatithad been written by Sweeney, who used that form as afirst article inspector.The nextevening,August 2, Cook took the firstmachine part he finished to Sweeney for inspection.Sweeney informed Cook that Sweeney understood thatCook did not like the poem Sweeney had put on thebulletin board the previous night Cook thereupon askedhim to sign it, telling him that the author ought to sign hisown manuscript, and the two exchanged "some very hotwords." After Cook returned to his work station, anothernight shift employee observed Sweeney and Taylor in a45-minute discussion in the lunchroom, not during thelunchbreak. About 2 a.m., Taylor informed Cook that hewas discharged for poor production and because hisattitude in the shop was bad. Cook replied that Taylorknew that was not true, but Taylor insisted that was thereasonCook admittedly showed Taylor the poem whichCook had removed from the bulletin board, written on theback of Respondent's inspection report form, but Taylorclaimed he did not know who had written it. Cook, whomIcredit,testifiedthatTaylor had never previouslycriticized his work or attitude. Cook testified that when hereceived the raise of 30cents anhour on June 3, Taylorinformed him that 10 cents of it was a bonus and thatTaylor and Respondent were pleased with his workAlthough Taylor testified that the 30 cents was a generalrateincrease,he did not deny making this statement toCook. Taylor, whom I do not credit, testified that he hadorallywarned Cook about his various deficiencies onseveral occasions. Admittedly no one else was present andRespondent kept no record of such warningsTaylor originally testified that he discharged Cook fornumerousincidents during the preceding 3 months (theperiod of theunionorganization), primarily for beingaway from his work station too much, talking to otheremployees, and a drop in his production to less than thatof a 6 months'trainee.Respondent's personnel record,calleda "performance and pay record," revealed thatfrom February 13, 1967, when Cook was rehired, he wasconsistently rated as doing a good job and receivedperiodic merit raises. The last twoentries,March 25 andJune 3, respectively stated that Cook was doing a goodjob, and that he received a rate raise of 30 cents. Contraryto Respondent's customary practice, Cook's performanceand pay record did not contain the date of or any reasonforCook's discharge, but terminated only with thecomment, "No rehire." This record was prepared andwrittenbyVernon Spurrier,Respondent's productionmanager and Taylor's superior, after consultation withTaylor.Spurrier admitted that such record customarilycontained the reasons for an employee's discharge butCook's did not. Spurrier, who entered the words "no TRIWAY MFG.. INC.rehire"onCook's performance and pay record, wasunable to explain why such record varied from thecustomaryprocedure.SpurrierfirsttestifiedthatRespondent's Exhibit 1, a photostatic copy of a 3 by55inch card allegedly signed by Taylor August 2 stating thathe had terminated Cook that night and the reasonstherefore, had been given to Spurrier by Taylor August 3and incorporated in Cook's personnel life. Ilowever,Spurrier subsequently stated that the exhibit was not thenote Taylor gave him at the time but was furnished tohim by Taylor a few days later. Respondent was unable toproduce the original of its Exhibit I or explain its absence,and failed to furnish it in response to the GeneralCounsel's suhpena requesting all of Cook's personnelrecords.Although Taylor was called to testify twice, hewas never asked to identity the card or his signature, toauthenticate its contents, or whether he had placed it inCook's personnel tile. The photostat of the card containedthe word "over" near the bottom, with an arrow pointingto the bottom, but the photostat did not include thereverse sideThe photostat of the card allegedly signed by Taylorstated that Cook was discharged because he spent moretime talking with the men in the shop than on his lob, haddeveloped a very bad "attitude" towards his job and thecompany in tie last 3 months, and his production haddropped off to less than that of a 6 months' trainee WhenTaylor was recalled to the stand by Respondent, afterRespondent'sExhibit 1 allegedly containing Taylor'sreasons for Cook's discharge had been identified bySpurrier and received in evidence, Taylor added to hisreasons for discharge Cook's had "attitude" containedtherein but not mentioned by Taylor during his originaltestimony. Finally. Taylor, whom I do not credit, testifiedthatCook's union activities had nothing to do with hisdischarge.Nick Veszelovsky, under Taylor, was Cook'simmediate foreman Two days before the hearing in thisproceeding,Veszelovskyinformedthreeemployees.includingWilon, who were discussing the reasons forCook's discharge, that Cook was not fired at all becauseof the quality or quantity of his work, which was aboveaverageC Interference,Restrain!,and CoercionThe complaint alleged that on or about June 3 andfrequently thereafter Respondent,by Taylor. interrogateditsemployees concerningCook'sunion activities.Ashereinabovefound,TayloradmittedfrequentlyinterrogatingWilson about th4 union activities of Cookand other employees It has also been found that Taylorinterrogated other employees,presentwithWilson, aboutCook's organizing activities,warned them that Cookwould be fired if he was caught engaging in such activities,and informed them that Cook did not care whether he wasfired for such activities because he was an older man, hadapension,his life had already been lived, he wasunconcerned about the younger men who had to dependon their jobs for a livelihood, and that Cook wasorganizing so that he could become a union steward. Therecordestablishes,andIfind,thatRespondentinterrogated its employees about Cook's union activities,thereby interferingwith,restraining,and coercing itsemployees in violation of Section 8(a)(I) of the Act.D Discrimination in Hire or Tenure, Terms, orConditions of EmploymentThe complaint alleged that on or aboutAugust 2373Respondent discharged Cook and thereafter failed andrefused to reinstate him because of his activities on behalfof' theUnion. Respondent and Taylor contend that hedischarged Cook because of his spending too much timeaway from his job talking with other employees, his "badattitude" towards his job and Respondent, and hissubstantial drop in production to less than that of a 6months' trainee The record establishes that after the firstincidentinearlyMay,whenCookbeganhisorganzational activity and was warned by Taylor not todiscuss the Union with other employees during'uring companytime.Cook never again did so, but confined hisdiscussionswith other employees to coffee and otherbreak periods and regularly distributed union literatureand author17ation cards at the plant entrances on his owntime. Although received in evidence, Respondent's Exhibit1, because of the facts above delineated, is entitled to verylittleifanyweight.Respondent and Taylor neverexplainedwhat he meant by Cook's "bad attitude"towards his job and Respondent, and there is nothing inthe record to support this self-serving conclusion, unless itbe Cook's activities on behalf of the UnionThe record clearly establishes that Cook's productionnot only had not dropped off but was better than average.Respondent produced no production records to support itscontentionRespondent's performance and pay record ofCook established that he was uniformly rated as a goodworker, received several merit increases, and on June 3. 1month after his alleged deficiencies commenced, received a30-cent an hour raise, at which time he was told by Taylorthat it included a 10-cent bonus and that he andRespondent were pleased with Cook's work. It has alsobeen found that Cook was never warned about suchalleged poor production and other deficiencies. Perhapsthemost convincing evidence with respect to Cook'sproduction was the undenied admission of Veszelovsky,Cook's immediate foreman, that Cook had not beendischarged because of the quality or quantity of his work,whichwas above averageRespondent did not callVeszelovsky to testify. Thus the record establishes, and Ifind,thatRespondent'sallegedreasonsforCook'sdischarge were untrue, unsupported by facts, and patentlypretexts.Respondent unquestionably was aware of Cook's unionactivities from their outset. inasmuch as at that time herequestedTaylor'spermissiontodistributeunionliterature,which Taylor granted provided that it not bedone on company time Such knowledge by Respondentdoes not establish, as it argues, that Cook's discharge wasnot because of his union activities From the outset Taylorinterrogated a number of the employees about Cook's andtheir union activities, in an obvious attempt to ascertainwho might be active in organizational activities in additionto Cook and who was signing authorization cards. Tayloraccompanied his interrogation with both explicit andimplied threats of reprisal, including the threat that Cookwould be fired if caught On August 1, after Taylor'sstatement to employees that Cook was organizing for theUnion because he wanted to become a union steward,someone posted signs in the plant reading "Cook forSteward" and "Vote for Cook All the Way," andSweeney posted the derogatory poem concerning Cookand the Union on Respondent's bulletin board.During the shift which began the following night.August 2, and terminated at 4 a.m. August 3, Cook andSweeney had a heated discussion about the latter's postingof the poem. Not long thereafter Sweeney and Taylor 374DECISIONS OF NATION At. LABOR RELATIONS BOARDwere observed in a discussion which lavted some 45minutesAbout 2 a in. August 3. Taylor informed Cookthat he was discharged for the above found unsupportedreasonsCook showed the poem to Taylor and challengedthe latter's reasons for discharge, but Taylor merelyreiteratedthemwithoutsubstantiationanddeniedknowledgeoftheauthorshipofthepoem.Apreponderance of the reliable, probative and substantialevidence in the entire record convinces me, and I find,thatRespondent's alleged reasons for discharging Cookwere pretextual, and that Respondent's real reason fordischargingCook was his union activities, therebydiscriminating against him in violation of Section 8(a)(3)and (1) of the Act.Upon the basis of the foregoing findings of fact and theentire record in the case, I make the following:CONCLUSIONS OF LAW1Respondent is an employer engaged in commerce,and the Union is a labor organization. within the meaningof the Act2.By interfering with, restraining, and coercing itsemployees in the exercise of rights guaranteed in Section 7of the Act, Respondent engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.3By discharging Cook because of his union activities,Respondent engaged in discrimination to discouragemembership in the Union, thereby engaging in unfairlabor practices within the meaning of Section 8(a)(3) and(1) of the Act.4 The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.TILE REMEDYHaving found that Respondent engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom and take certain affirmative action of thetypewhich is conventionally ordered in such cases asprovided in the Recommended Order below, which I tindnecessary to remedy and remove the effects of the unfairlabor practices and to effectuate the policies of the Act.Because of the character and scope of the unfair laborpractices found, I shall recommend a broad cease anddesist order 'Upon the foregoing lindings of fact. conclusions of law,and the entire record, and pursuant to Section 10(c) of theNational Labor Relations Act, as amended, I hereby issuethe following.RECOMMENDED ORDERTriwayManufacturing,inc.,itsofficers,agents,successors, and assigns, shall.1.Cease and desist from-(a)Coercively interrogating its employees concerningtheir and their fellow employees' union activities.(b) Discouraging membership in International Union ofMachinists& AerospaceWorkers,DistrictLodge 69,AFL-CIO, or any other labor organization of itsemployees,bydischargingor in any other mannerdiscriminating against employees in regard to hire ortenureof employment or any term or condition of'N L R B v ExprersPublishingCompany, 312 U.S 426,N L R B vEntwistleMfg4),Consolidatedindustries Inc,108 NLRB 60, and cases cited thereinemployment.(e) In any other manner interfering with, restraining, orcoercing its employees in the exercise of rights guaranteedto them by Section 7 of the Act2.Take the following affirmative action which willeffectuate the policies of the Act.(a)OfferEldonG.Cook immediate and fullreinstatement to his former or substantially equivalentposition, without prejudice to his seniority or other rightsand privileges, and make him whole for any loss of pay hemay have suffered by payment to him of a sum of moneyequal to that which he would normally have earned fromthe date of his discharge to the dale of such offer ofreinstatement, less his net earnings during said period(Crossett Lumber Co., 8NLRB 440), said backpay to becomputed on a quarterly basis in the manner establishedby the Board in F. WWoolworth Company,90 NLRB289, together with interest thereon at the rate of 6 percentper annum(IsisPlumbing & Heating Co.,138NLRB716).(b)Notify Eldon G. Cook if presently serving in theArmed Forces of the United Slates of his right to fullreinstatement upon application in accordance with theSelective Service Act and the Universal Military Trainingand Service Act, as amended, after discharge from theArmed Forces.(e)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypaymentrecords,timecards, personnel records and reports, and all otherrecords necessary to determine the amount of backpaydue under this Order.(d) Post at its plant in Marysville, Washington, copiesof the attached notice marked "Appendix."4 Copies ofsaid notice, on forms provided by the Regional DirectorforRegion 19, after being duly signed by Respondent'srepresentative shall be posted by Respondent immediatelyupon receipt thereof. and be maintained by it for 60consecutivedaysthereafter,inconspicuousplaces,includingallplaceswhere notices to employees arecustomarily postedReasonable steps shall be taken toinsure that said notices are not altered, defaced, orcovered by any other material.(e)Notify the Regional Director for Region 19. inwriting, within 20 days from the receipt of this Decision,what steps Respondent has taken to comply herewith.''In the eventthat thisRecommendedOrderis adoptedby theBoard, thewords "a Decisionand Order"shall be substitutedfor thewords "theRecommendedOrder of a TrialExaminer"in the noticeIn the furtherevent thatthe Board'sOrder isenforced bya decree ofa United StatesCourt of Appeals.the words"a Decree of the UnitedStates Court ofAppeals,EnforcinganOrder"shallbe substitutedfor thewords "aDecisionand Order "'In the eventthatthisRecommendedOrderisadopted by the Board,this provision shall be modifiedto read "Notifythe RegionalDirector forRegion 19, in writing, within10 days fromthe date ofthisOrder, whatsteps Respondent has takento complyherewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that: TRIWAY MFG., INC.Wa^WILL NOT discourage membership in InternationalUnion of Machinists & Aerospace Workers, DistrictLodge 69, AFL-CIO, or any other labor organizationof our employees, by discharging or in any othermanner discriminating against employees in regard tohire or tenuie of employment or any term or conditionof employment.WE WILL NOT coercively interrogate our employeesconcerning their or their fellow employees' unionactivities.WE WILL. NOT in any other manner interfere with,restrain, or coerce our employees in the exercise of anyof the rights guaranteed them by the National LaborRelations ActWE WILT offer Eldon G. Cook immediate and fullreinstatement to his former or substantially equivalentposition,without prejudice to his seniority or otherrights and privileges, and make him whole for any lossof pay which he may have suffered as a result of ourdiscrimination against him.All of our employees are free to become, remain, orrefrain from becoming or remaining members of theabove-named or any other labor organization, except to375theextent that such right may be affected by anagreement conforming to the provisions of Section 8(a)(3)of the National Labor Relations Act.TRIWAYMANUFACTURING, INC.(Employer)DatedBy(Representative)(Title)Note: Notify Eldon G Cook if presently serving in theArmed Forces of the United States of his right to fullreinstatement upon application in accordance with theSelective Service Act and the Universal Military Trainingand Service Act, as amended, after discharge from theArmed Forces.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced.or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, RepublicBuilding,10thFloor,1511ThirdAvenue,Seattle,Washington 98101, Telephone 583-7473.